8/14/2019                                    Bowers Law, LLC Mail - Re: Mallon v. Frostburg State University, et al.
                      Case 1:19-cv-00795-BPG Document 27-3 Filed 08/14/19 Page 1 of 1

                                                                                                John Leppler <john@bowerslawmd.com>



  Re: Mallon v. Frostburg State University, et al.
  John Leppler <john@bowerslawmd.com>                                                                                 Tue, Aug 6, 2019 at 2:43 PM
  To: Shane Mallon <shanemallon17@gmail.com>

    Please see below.

    John

    ---------- Forwarded message ---------
    From: <MDD_BPGChambers@mdd.uscourts.gov>
    Date: Tue, Aug 6, 2019 at 4:42 PM
    Subject: Re: Mallon v. Frostburg State University, et al.
    To: John Leppler <john@bowerslawmd.com>
    Cc: Hortis, Alexander <ahortis@oag.state.md.us>, <mdd_bpgchambers@mdd.uscourts.gov>


    Dear Counsel:

    Thank you for your email. While I understand counsel's personal commitments, I note that this matter was fully briefed
    and ready for resolution before yesterday's hearing. While the court, sua sponte, offered to grant plaintiff the opportunity
    to supplement the record, the court has other time constraints pertinent to the resolution of the pending motion.
    Accordingly, to ensure that this matter is addressed in a timely fashion, plaintiff is directed to supplement the record by no
    later than the close of business on Monday, August 26, 2019.

    Sincerely,
    Beth P. Gesner



    John Leppler <john@bowerslawmd.com>                          Tomdd_bpgchambers@mdd.uscourts.gov

                                                                 cc"Hortis, Alexander" <ahortis@oag.state.md.us>
    08/06/2019 12:55 PM
                                                            SubjectRe: Mallon v. Frostburg State University, et al.




    Dear Sir / Madam Clerk,

    As the Court knows, Plaintiff does request additional time to supplement the record. I believe the
    agreement made was to to supplement the record by August 15, 2019. I want to take this time to
    ask, given my wedding and my honeymoon coming up, I wanted to ask if I can extend the
    supplement the record until August 30, 2019 (my first request). Please let me know if this is
    acceptable to the Court. Thank you.

    John Leppler
    Counsel for the Plaintiff Shane Mallon




https://mail.google.com/mail/u/0?ik=aabd772cd4&view=pt&search=all&permmsgid=msg-a%3Ar-5335321855794352831&dsqt=1&simpl=msg-a%3Ar-5…             1/1
